Citation Nr: 1417624	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-31 823A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a navicular stress fracture of the left ankle.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a navicular stress fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The appellant had active duty for training from February to August 2007, and from September 2007 to January 2008; he served on active duty from September 2011 to January 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  That decision granted service connection for residuals of navicular stress fractures of the ankles and assigned a disability rating of 10 percent, effective January 24, 2008, for each.  


FINDING OF FACT

By way of a statement dated in December 2013, the appellant withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or an authorized representative.  Id.  In the instant case, the claimant submitted a statement in December 2013, wherein he stated his desire to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


